DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on October 29, 2019.
Claims 1-20 are pending in this action. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,475,437. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 1-20 merely broadens the claimed subject matter of claims 1-20 of the patent by omitting some claimed features.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupont et al. (US 8,843,304).
As per claim 1, Dupon discloses, a computer-implemented method comprising: 
determining, for each of multiple support devices that detect a broadcast by a mobile computing device of a customer, a signal strength of the broadcast detected at the support device (col. 4, lines 9-26);
determining, based on the signal strengths detected at the multiple support devices, a current location of the customer (col. 4, line 9-37);

determining a likely intent of the customer based on the prior location of the customer determined based on the prior set of signal strengths detected at the multiple support devices and the prior request of the customer (col. 8, line 39-col. 9, line 65); and
providing, to a particular support device used by a provider and using the likely intent of the customer, information regarding the customer that helps the provider interact with the customer (col. 8, line 39-col. 9, line 65).

As per claim 2, Dupont discloses, wherein determining, for each of multiple support devices that detect a broadcast by a mobile computing device of a customer, a signal strength of the broadcast detected at the support device includes detecting a Bluetooth® broadcast from the mobile computing device (Paragraphs 0092 and 0093).

As per claim 3, Dupont discloses, wherein providing, to a particular support device used by a provider and using the likely intent of the customer, information regarding the customer that helps the provider interact with the customer includes providing synthesized speech to the particular support device (col. 7, lines 35-52).

As per claim 4, Dupont discloses, wherein determining, based on the signal strengths detected at the multiple support devices, a current location of the customer 

As per claim 6, Dupont discloses, wherein determining the likely intent of the customer includes applying machine learning to the information to determine the likely intent of the customer (col. 9, line 48-col. 10, line 27).

As per claim 8, Dupont discloses, wherein providing, to a particular support device used by a provider and using the likely intent of the customer, information regarding the customer that helps the provider interact with the customer comprises:
determining a likely path that the customer will take based on the likely intent of the customer; determining that the provider that uses the particular support device is along the likely path; and in response to determining that the provider that uses the particular support device is along the likely path, providing the information regarding the customer to the particular support device used by the provider (col. 8, line 39-col. 9, line 65).

As per claims 9-12, 14, 16-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-4, 6, 8, because they have similar limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 8,843,304) as applied to claims 1 and 9 above, and further in view of Badenhorst (US 8,843,304).
As per claims 5 and 13, Dupont discloses, wherein determining, based on the signal strengths detected at the multiple support devices, a current location of the customer includes: determining a fingerprint of the mobile computing device based on i) the signal strengths at the multiple support devices (col. 4, lines 9-27), but does not discloses, but does not disclose, however Badenhorst discloses, determining a fingerprint of the mobile computing device based ii) the mobile computing device identifier (Paragraphs 0058 and 0133); comparing the fingerprint of the mobile computing device with one or more previously predetermined fingerprints associated with a physical environment of the mobile computing device (Paragraph 0133); based on the comparison, matching the fingerprint of the mobile computing device with a particular previously predetermined fingerprint (Paragraph 0133); based on the match, identifying a particular location within a coordinate system of the physical environment (Paragraph 0133); and associating the particular location as the current location of the customer (Paragraph 0130-0133).
.

Claims 7and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 8,843,304) as applied to claims 1 and 9 above, and further in view of Well-known use recitation.
As per claim 7 and 15, Dupont discloses, wherein determining a likely intent of the customer from the information regarding the customer based on the current location of the customer determined based on the signal strengths detected at the multiple support devices, the prior location of the customer determined based on the prior set of signal strengths detected at the multiple support devices (col. 8, line 39-col. 9, line 65), and the reservation of the customer comprises:
Dupont does not explicitly disclose, determining that the reservation is for a particular hotel, that the customer has not checked-in yet to the particular hotel, and that the customer moved from a front door of the particular hotel to the current location; and in response to determining that the reservation is for the particular hotel, that the customer has not checked-in yet to the particular hotel, and that the customer moved from the front door of the particular hotel to the current location, determining that the customer is likely checking in to the particular hotel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use for determining the customer’s intent as likely checking into 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
January 15, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656